Case 1:17-cr-00039-WES-LDA Document 132 Filed 05/10/19 Page 1 of 7 PageID #: 952




                                                 /s/ William E. Smith




                                                     5/10/2019
Case 1:17-cr-00039-WES-LDA Document 132 Filed 05/10/19 Page 2 of 7 PageID #: 953
Case 1:17-cr-00039-WES-LDA Document 132 Filed 05/10/19 Page 3 of 7 PageID #: 954
Case 1:17-cr-00039-WES-LDA Document 132 Filed 05/10/19 Page 4 of 7 PageID #: 955
Case 1:17-cr-00039-WES-LDA Document 132 Filed 05/10/19 Page 5 of 7 PageID #: 956
Case 1:17-cr-00039-WES-LDA Document 132 Filed 05/10/19 Page 6 of 7 PageID #: 957
Case 1:17-cr-00039-WES-LDA Document 132 Filed 05/10/19 Page 7 of 7 PageID #: 958
